UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4619



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES STEWART WELLONS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-01-146)


Submitted:   November 22, 2005            Decided:   December 1, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Jonathan S. Gasser, United States
Attorney, Columbia, South Carolina; Elizabeth Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Stewart Wellons appeals from the district court’s

order revoking his supervised release and sentencing him to fifteen

months’   imprisonment    after   he   admitted   to    violations   of   his

supervised release.      Wellons’ attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), representing that, in

her view, there are no meritorious issues for appeal, but raising

the issue of whether the district court erred in imposing Wellons’

sentence. Wellons has filed a pro se supplemental brief, asserting

that counsel was ineffective with respect to this appeal and that

the court erred in determining the maximum sentence available in

this case.    Finding no meritorious issues and no error by the

district court, we affirm the revocation order and the fifteen-

month sentence.

           In light of Wellons’ admission that he committed the

violations of his supervision terms, we find no error by the

district court in revoking his supervised release. See 18 U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2005); United States v. Davis, 53

F.3d 638, 642-43 (4th Cir. 1995). Wellons challenges the length of

the sentence, which exceeds the three-to-nine month range suggested

by the Sentencing Guidelines.          See U.S. Sentencing Guidelines

Manual § 7B1.4(a) (2000).         However, the sentencing ranges in

Chapter 7 of the Sentencing Guidelines are not binding on the

sentencing court.   Davis, 53 F.3d at 640-41.          Rather, upon finding


                                  - 2 -
a violation, the district court may revoke supervised release and

resentence the defendant to any sentence within the statutory

maximum for the original offense.       18 U.S.C. § 3565(a) (2000);

United States v. Schaefer, 120 F.3d 505, 507 (4th Cir. 1997).

Because the district court imposed a sentence within the properly

determined statutory maximum, we find no abuse of discretion.    See

USSG § 7B1.4, comment. (n.4).

          Wellons also contends that counsel was ineffective with

respect to this appeal.     A claim of ineffective assistance of

counsel must first be raised in the district court in a motion

under 28 U.S.C. § 2255 (2000), unless the record conclusively

establishes ineffective assistance.     United States v. Richardson,

195 F.3d 192, 198 (4th Cir. 1999); United States v. King, 119 F.3d

290, 295 (4th Cir. 1997). Because the record does not conclusively

show that counsel was ineffective, we decline to address this claim

at this time.

          In accordance with Anders, we have independently reviewed

the entire record and find no meritorious issues for appeal.

Accordingly, we affirm the district court’s order revoking Wellons’

supervised release and imposing a fifteen-month sentence.       This

court requires that counsel inform her client, in writing, of his

right to petition the Supreme Court of the United States for

further review.   If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then


                                - 3 -
counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 4 -